Citation Nr: 0710547	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-36 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969 and from November 1988 to April 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

A videoconference hearing was held in July 2006 before the 
undersigned Acting Veterans Law Judge, sitting in Washington, 
D.C.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran's claimed inservice stressors of sexual 
assault has been corroborated by credible supporting 
evidence.  

2.  The competent medical evidence of record shows that the 
veteran's currently diagnosed PTSD has been linked to her 
claimed inservice stress of sexual assault.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), which have been the 
subject of various holdings of Federal courts.  However, as 
the disposition herein reached is favorable to the veteran to 
the extent indicated, the need to discuss VA's efforts to 
comply with the VCAA and implementing regulations at this 
juncture is obviated.  

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being granted and a 
rating and an effective date will ultimately be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

PTSD

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).



The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy 
and is claiming a combat related stressor.  38 C.F.R. § 
3.304(f)(1).

If, as in this case, the veteran did not engage in combat and 
is not claiming a combat related stressor, the veteran's lay 
testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians, pregnancy tests or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The first element of a successful service connection claim is 
clearly met in this case as the VA and private outpatient 
treatment reports reveal consistent diagnoses of PTSD since 
the late 1990s.  In statements of record, to include 
testimony at a July 2006 hearing, the veteran has 
consistently related a medical history that includes 
repressing her memories of this incident which occurred in 
the late 1960s.  Her memory of the rape was triggered when 
she received a mass mailing from VA regarding services 
available for victims of military sexual abuse.  

Under the circumstances of this case, the second element - a 
link between current PTSD and an in-service stressor - is 
more difficult to meet.  The veteran acknowledges that she 
did not report the inservice sexual assault, and it was not 
until many years after the alleged incident occurred before 
she ever claimed she was drugged and raped by one of the 
dentists at the dental lab where she worked as dental 
assistant.  In her statements and testimony, the veteran has 
provided great detail as to the alleged inservice incident.  
For example, she has stated the name of the dentist who 
drugged and raped her at his home as she had baby sat for his 
3 year old son.  She recalled that she felt drugged after 
being given a drink and recalled that he attempted to pay her 
$5 the next morning for baby sitting.  As she felt that she 
was being paid for sex, she refused the money.  She did not 
report the incident as she was afraid no one would believe 
here and because she did not want to be discharged.  

The Board concludes that the second element of a successful 
claim for PTSD is also satisfied.  As noted above, she has 
consistently provided the same details regarding the alleged 
inservice sexual assault over the years.  Moreover, numerous 
medical professionals have consistently attributed the 
current PTSD to military sexual trauma (MST).  This is 
included in the many diagnoses in the VA outpatient treatment 
records and, specifically, expressed in the opinion included 
in a November 2005 letter from the veteran's staff 
psychologist at a VA facility.  Also of record is a statement 
from an inservice dentist who has since retired.  He noted 
that the veteran was his chair side assistant in the dental 
clinic in San Antonia, Texas, between June 1968 and June 
1970.  He stated that he believed the veteran's claim that 
she was drugged and raped by the inservice dentist as he knew 
the man and felt that he was capable of "doing such a 
thing."  This statement is deemed credible under the 
circumstances of this case.  

In light of the applicable law, and upon consideration of the 
record, the Board finds that the evidence is at least in 
equipoise, with respect to whether the veteran has PTSD 
linked to an in-service stressor event.  After resolving 
reasonable doubt in the veteran's favor the Board finds that 
service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


